Citation Nr: 9912982	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  98-02 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right ankle disorder, 
to include post-traumatic arthritis of the right ankle.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served in the National Guard from April 1989 to 
April 1992 to include active duty for training from May 1989 
to October 1989.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1997 rating 
decision from the in Boston, Massachusetts, Regional Office 
(RO), which denied service connection for a right ankle 
disorder, to include post-traumatic arthritis of the right 
ankle.  The veteran perfected a timely appeal to that 
decision.

The veteran was afforded a hearing before a member of the 
Board sitting at the Boston, Massachusetts, RO in March 1999.  
The veteran is unrepresented in this appeal.


REMAND

A review of the service medical records reflects that the 
complete records may not be on file.  According to the 
appellant's testimony during his hearing before a member of 
the Board at the RO in March 1999, he twisted his right ankle 
inside a hole while running during basic training and that he 
was treated for his right ankle injury at the hospital at 
Fort Leonard Wood on three occasions.  He also testified that 
he reinjured his right ankle at Advanced Individual Training 
(AIT) between July 1989 and August 1989 and that he was 
treated at the Fort Lee medical facility.  He indicated that 
he received treatment in New York subsequently while on 
active duty for training (ACDUTRA).  

The RO has unsuccessfully attempted to obtain the service 
medical records.  The National Personnel Records Center 
(NPRC) (at address code 13) indicated that they were 
forwarding the RO's request to address code 11.  However, 
there appears to be no response from that section.  The RO 
also requested the records from Camp Curtis Guild.  No 
response was received.  The Board is of the opinion that 
these medical records should be obtained.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertaining to 
treatment for the veteran's post-
traumatic arthritis of the right ankle 
since his release from active duty.  The 
RO should then obtain all records, which 
are not on file.  The RO should also 
request the appellant to furnish that 
dates and units in which he served in the 
National Guard.

2.  The RO should request the NPRC, to 
include Department of the Army; Office of 
the Adjutant General; U.S. Army Reserve 
Components Personnel and Administration 
Center; St. Louis, Missouri 63132, to 
conduct a search for the appellant's 
service medical records and to verify all 
periods of ACDUTRA. Copies of the 
appellant's DD 214 and MGB Form 22 should 
accompany the request.

3.  The RO should contact the Adjutant 
General for the State Massachusetts, and 
the appellant's National Guard unit in 
order to obtain any available service 
medical records and to verify all periods 
of ACDUTRA.  Copies of the appellant's DD 
214 and MGB Form 22 should accompany the 
requests.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If the decision remains adverse to the appellant, he and his 
representative should be furnished a supplemental statement 
of the case, and afforded the specified time within which to 
respond thereto with additional argument and/or evidence.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


